Per Curiam.
The parties in this action were owners of adjoining farms. The surface water naturally drained from a part of appellant’s land westerly through respondent’s land. Having had a dispute as to their respective rights, they entered into an agreement by which respondent agreed to lay tiling through his land of sufficient size to accommodate the flow of water, and appellant agreed to lay tiling through his farm, connecting with respondent’s tiling, of sufficient size to take care of the water on his land so that none of it would overflow respondent’s land.
The parties attempted to comply with their contract, but there arose a dispute as to whether it had been properly done, and respondent commenced this action against appellant to recover damages for failure to carry out his part of the contract. Issues were filed in that case, and thereupon another agreement was entered into on February 5, 1908, whereby appellant agreed to fill in the open ditch lying above the tiling, which had been laid on his farm, so as to make the surface of the land above the tiling conform to the general lay of the land, and both parties agreed to leave the surface of the land along or near the line of tiling in its natural condition. It was also agreed that such action should be continued to give appellant time to fill up the ditch, and upon his doing so the action was to be dismissed by respondent. Thereafter respondent dismissed that action, and afterwards claimed that appellant had failed to fill up the ditch, as required by the contract, and commenced the present action to recover damages for his failure so to do. Issue was joined. The case went to trial, and respondent recovered a verdict of ten dollars. Judgment was entered for the sum of $65.90 and defendant appealed.
We have examined the evidence and the rulings of the court and are of opinion that no error was committed in this case and the judgment is accordingly affirmed.